—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a *849determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We conclude upon review of the record that there was substantial evidence to support the determination finding petitioner guilty of smuggling and possessing marihuana. The remaining issues raised by petitioner have been examined and found to be either waived, meritless and/or nonprejudicial error.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.